DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species A, drawn to a variable magnification optical system with four lens groups having a -+-+ arrangement as seen in figures 1 and 4, in the reply filed on July 21, 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  
Applicant has identified claims 10-20 and 24-26 as commensurate with Species A, and withdrawn claims 21-23.  However, upon review the claims the examiner has determined that claims 18-20 and 24 are not directed towards Species A.  Particularly, claims 18-20 and 24 add lens groups (i.e. third lens group or vibration-reduction lens group) resulting more than four lens groups and are directed to Species B, Ci and/or Cii.  Thus, claims 18-24 are withdrawn from consideration, since they are directed to unelected species, and claims 10-17 and 25-26 are examined below.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  Further applicant has filed a certified translation of applicant's foreign priority in the parent case 15/545,701 (now US Patent 10,739,901), the translation is enabling as to the claims, and applicant has otherwise perfected the foreign priority.  Therefore, for purposes of prior art, these claims are entitled to the benefit of January 30, 2015 corresponding to the filing date of this foreign application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 22, 2019, December 28, 2019 and April 5, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.  

Drawings
The extensive drawings have not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the drawings.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 14, in view of the election of Species A, is rejected under 35 U.S.C. 112(a) because the specification, while being enabling for “wherein the intermediate lens group has negative refractive power”, does not reasonably provide enablement for “wherein the intermediate lens group has negative refractive power, and a position of the intermediate lens group in a direction orthogonal to an optical axis is fixed.”  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims in Hyatt v. Boone, 146 F.3d 1348, 1353, 47 USPQ2d 1128, 1131 (Fed. Cir. 1998) and "examiner was explicit that while each element may be individually described in the specification, the deficiency was lack of adequate description of their combination" Hyatt v. Dudas, 492 F.3d 1365, 1371, 83 USPQ2d 1373, 1376-1377 (Fed. Cir. 2007).  For purposes of examination the examiner will use “wherein the intermediate lens group has negative refractive power

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Regarding claim 10 Souma discloses a variable magnification optical system (title e.g. examples 1-3 and 5-6 see figures 1-3 & 5-6) comprising: a first lens group (e.g. first lens group Gr1) having a negative refractive power (abstract); a second lens group (e.g. second lens group Gr2) having a positive refractive power (abstract) and disposed closer to an image side than the first lens group (e.g. see figures 1-3 & 5-6); and an intermediate lens group (e.g. third lens group Gr3) and an image side lens group (e.g. fourth lens group Gr4), both disposed closer to the image side than the second lens group (e.g. see figures 1-3 & 5-6), wherein the system performs varying magnification by changing at least a distance between the first lens group and the second lens group and a distance between the second lens group and the intermediate lens group (abstract e.g. see figures 1-3 & 5-6), and the system satisfies the following conditional expression: 1.500 < (Gn)t < 100.000 (paragraph [0060] condition 6 “1.2≤3t ≤4.0” e.g. Table 1 (Gn)t=3t=1.732, 2.958, 1.589, 2.261 & 2.077 for examples 1-3 & 5-6, respectively).
Regarding claim 11 Souma discloses the variable magnification optical system according to claim 10, as set forth above.  Souma further discloses wherein the image side lens group (e.g. Gr4) has a positive refractive power (abstract).
Regarding claim 12 Souma discloses the variable magnification optical system according to claim 10, as set forth above.  Souma further discloses wherein the image side lens group (e.g. Gr4) has the strongest positive refractive power among lens groups which are disposed closer to the image side than the intermediate lens group (e.g. Gr3) and have positive refractive power (inherent since it is the only lens group so positioned).
Regarding claim 13 Souma discloses the variable magnification optical system according to claim 10, as set forth above.  Souma further discloses wherein the system satisfies the following conditional expression: 0.400 < f(RP)/f(FP) < 2.000 where f(RP): a focal length of the image-side lens group, and 
Regarding claim 14 Souma discloses the variable magnification optical system according to claim 10, as set forth above.  Souma further discloses wherein the intermediate lens group (e.g. Gr3) has negative refractive power (abstract).
Regarding claim 16 Souma discloses the variable magnification optical system according to claim 10, as set forth above.  Souma further discloses, wherein the second lens group (e.g. Gr2) includes at least four lens components (e.g. see figures 1-3 & 5-6).
Regarding claim 25 Souma further discloses an optical apparatus (e.g. figure 13 digital appliance DU) having the variable magnification optical system (e.g. zoom lens system ZL) of claim 10 mounted thereon (paragraph [0077] “a first to a sixth embodiment of the present invention, specific optical arrangements of the zoom lens system ZL”).
Regarding claim 26 Souma a method for manufacturing a variable magnification optical system (title e.g. examples 1-3 & 5-6), the variable magnification optical system comprising: a first lens group (e.g. Gr1) having a negative refractive power (abstract); a second lens group (e.g. Gr2) having a positive refractive power (abstract) and disposed closer to an image side than the first lens group (see figures 1-3 & 5-6); and an intermediate lens group (e.g. Gr3) and an image side lens group (e.g. Gr4) both disposed closer to the image side than the second lens group (see figures 1-3 & 5-6), and the method comprising: arranging the lens groups in a lens barrel (implicit given intended use noted in paragraph [0072] of a camera which necessarily would require the lenses/lens groups to be mounted) such that the system performs varying magnification by changing at least a distance between the first lens group and the second lens group and a distance between the second lens group and the intermediate lens group (Gn)t < 100.000 where (Gn)t: an imaging magnification of the intermediate lens group in a telephoto end state (paragraph [0060] condition 6 “1.2≤3t ≤4.0” e.g. Table 1 (Gn)t=3t=1.732, 2.958, 1.589, 2.261 & 2.077 for examples 1-3 & 5-6, respectively).

Insofar as they are understood claims 10-12, 14-15, 17 and 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwamoto US Patent Application Publication 2014/0055659.
Regarding claim 10 Iwamoto discloses a variable magnification optical system (title e.g. Examples 1-2 & 4-6 see figures 1, 3, 7, 9 and 11) comprising: a first lens group having a negative refractive power (abstract & paragraph [0054] e.g. first lens unit L1); a second lens group having a positive refractive power (abstract & paragraph [0054] e.g. second lens unit L2) and disposed closer to an image side than the first lens group (e.g. see figures 1, 3, 7, 9 and 11); and an intermediate lens group (e.g. third lens unit L3) and an image side lens group (e.g. fourth lens unit L4), both disposed closer to the image side than the second lens group (e.g. see figures 1, 3, 7, 9 and 11), wherein the system performs varying magnification by changing at least a distance between the first lens group and the second lens group and a distance between the second lens group and the intermediate lens group (abstract e.g. see figures 1, 3, 7, 9 and 11), and the system satisfies the following conditional expression: 1.500 < (Gn)t < 100.000 (inherent given similar structure and function).
Regarding claim 11 Iwamoto discloses the variable magnification optical system according to claim 10, as set forth above.  Iwamoto further discloses wherein the image side lens group (e.g. L4) has a positive refractive power (abstract & paragraph [0054]).
Regarding claim 12 Iwamoto discloses the variable magnification optical system according to claim 10, as set forth above.  Iwamoto further discloses wherein the image side lens group (e.g. L4) has the strongest positive refractive power among lens groups which are disposed closer to the image side 
Regarding claim 14 Iwamoto discloses the variable magnification optical system according to claim 10, as set forth above.  Iwamoto further discloses wherein the intermediate lens group (e.g. L3) has negative refractive power (abstract & paragraph [0054]).
Regarding claim 15 Iwamoto discloses the variable magnification optical system according to claim 10, as set forth above.  Iwamoto further discloses wherein the intermediate lens group (e.g. L3) has one or more positive lens components (e.g. Example 1 lens bound by surfaces 19-20) and one or more negative lens components (e.g. Example 1 lenses bound by surfaces 16-17 and/or 18-19).
Regarding claim 17 Iwamoto discloses the variable magnification optical system according to claim 10, as set forth above.  Iwamoto further discloses wherein the second lens group (e.g. L2) is constituted by, in order from an object side, a 2-1st lens group (e.g. sub lens unit L2F) having a positive refractive power (e.g. Example 1 has f=54.15) and a 2-2nd lens group (e.g. bi-convex lens following L2F, see figures 1, 3, 7, 9 and 11) having a positive refractive power (inherent for a bi-convex), and the 2-1st lens group is moved toward the image side as a focusing lens group to perform focusing from an object at infinity to an object at a close distance (paragraph [0043] see figures 1, 3, 7, 9 and 11).
Regarding claim 25 Iwamoto further discloses an optical apparatus (title e.g. figure 13) having the variable magnification optical system of claim 10 mounted thereon (paragraph [0086] “21 an image capturing optical system constituted by any one of the zoom lenses shown in Embodiments 1 to 6”).
Regarding claim 26 Iwamoto discloses a method for manufacturing a variable magnification optical system (e.g. Examples 1-2 & 4-6 see figures 1, 3, 7, 9 and 11), the variable magnification optical system comprising: a first lens group (e.g. L1) having a negative refractive power (abstract & paragraph [0054]); a second lens group (e.g. L2) having a positive refractive power (abstract & paragraph [0054]) and disposed closer to an image side than the first lens group (see figures 1, 3, 7, 9 and 11); and an (Gn)t < 100.000 (inherent given similar structure and function).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10, 14-17 and 25-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-8 of U.S. Patent No. 10,473,901.  Although the claims at issue are not identical, they are not patentably distinct from each other because while the instant application has broader limitations than ‘901 any apparatus/method meeting the limitations of the ‘901 would necessarily meet those of the instant application.
Instant Application
10,473,901
10.  A variable magnification optical system comprising: 
a first lens group having a negative refractive power; 
a second lens group having a positive refractive power and disposed closer to an image side than the first lens group; and 
an intermediate lens group and an image side lens group, both disposed closer to the image side than the second lens group, 
wherein the system performs varying magnification by changing at least a distance between the first lens group and the second lens group and a distance between the second lens group and the intermediate lens group, and 
the system satisfies the following conditional expression: 1.500 < (Gn)t < 100.000 (Gn)t: an imaging magnification of the intermediate lens group in a telephoto end state.

a first lens group having a negative refractive power; 
a second lens group having a positive refractive power disposed closer to an image side than the first lens group;
 an intermediate lens group disposed closer to the image side than the second lens group; and 
a vibration-reduction lens group disposed closer to the image side than the intermediate lens group and configured to be movable so as to have a movement component in a direction orthogonal to an optical axis, 
wherein the system performs varying magnification by changing at least a distance 
the intermediate lens group has one or more positive lens components and one or more negative lens components, and 
the system satisfies the following conditional expression:
2.500<β(Gn)t<50.000 where β(Gn)t: an imaging magnification of the intermediate lens group in a telephoto end state.


14.  The variable magnification optical system according to claim 10, wherein the intermediate lens group has negative refractive power
4. The variable magnification optical system according to claim 1, wherein the intermediate lens group has negative refractive power, and a position of the intermediate lens group in the direction orthogonal to the optical axis is fixed.
16.  The variable magnification optical system according to claim 10, wherein the second lens group includes at least four lens components.
5. The variable magnification optical system according to claim 1, wherein the second lens group includes at least four lens components.
17.  The variable magnification optical system according to claim 10, wherein the second lens group is constituted by, in order from an object side, a 2-1st lens group having a positive refractive power and a 2-2nd lens group having a positive refractive power, and   the 2-1st lens group is moved toward the image side as a focusing lens group to perform focusing from an object at infinity to an object at a close distance.
6. The variable magnification optical system according to claim 1, wherein the second lens group is constituted by, in order from the object, a 2-1st lens group having a positive refractive power and a 2-2nd lens group having a positive refractive power, and the 2-1st lens group is moved toward the image side as a focusing lens group to perform focusing from an object at infinity to an object at a close distance.
25.  An optical apparatus having the variable magnification optical system of claim 10 mounted thereon.
7. An optical apparatus having the variable magnification optical system of claim 1 mounted thereon.
26.  A method for manufacturing a variable magnification optical system, 
the variable magnification optical system comprising: 
a first lens group having a negative refractive power; 
a second lens group having a positive refractive power and disposed closer to an image side than the first lens group; and 
an intermediate lens group and an image side lens group both disposed closer to the image side than the second lens group, and 
the method comprising: 
arranging the lens groups in a lens barrel such that the system performs varying magnification by changing at least a distance 
satisfying the following conditional expression: 1.500 < (Gn)t < 100.000 where (Gn)t: an imaging magnification of the intermediate lens group in a telephoto end state.

the variable magnification optical system comprises: 
a first lens group having a negative refractive power; 
a second lens group having a positive refractive power disposed closer to an image side than the first lens group; 
an intermediate lens group disposed closer to the image side than the second lens group; and 
a vibration-reduction lens group disposed closer to the image side than the intermediate lens group and arranged to be movable so as to have a movement component in 
the method comprises at least one of the following features (A) and (B): 
(A) configuring the intermediate lens group to have one or more positive components and one or more negative lens components, and arranging the respective lens groups in a lens barrel so as to satisfy the following conditional expression:
2.500<β(Gn)t<50.000 where β(Gn)t: an imaging magnification of the intermediate lens group in a telephoto end state; (B) providing an image-side lens group having the strongest positive refractive power among lens groups which are disposed closer to the image side than the vibration-reduction lens group and have positive refractive power, the image-side lens group being arranged such that a distance between the image-side lens group and the vibration-reduction lens group changes upon varying magnification, and arranging the respective lens groups in a lens barrel so as to satisfy the following conditional expressions:
2.500<β(Gn)t<50.000
0.400<f(RP)/(FP)<2,000 where β(Gn) an imaging magnification of the intermediate lens group in a telephoto end state, f(RP): a focal length of the image-side lens group, and f(FP) a composite focal in the wide-angle end state, of lenses disposed closer to the image side than the first lens group and disposed closer to the object side than the intermediate lens group.


Regarding claim 10, the system of ‘901 claim 1 is narrower than the system of the instant application claim 10.  Particularly, ‘901 claim 1 is different from than the instant application claim 10 since it requires a vibration lens group, and the intermediate lens group to have at least one positive and negative lenses, and a narrower β(Gn)t.  However, while these additional features in ‘901 claim 1 further 
Regarding claim 15, the system of ‘901 claim 1 is narrower than the system of the instant application claim 15.  Particularly, ‘901 claim 1 is different from than the instant application claim 15 since it requires a vibration lens group and a narrower β(Gn)t.  However, while these additional features in ‘901 claim 1 further narrow the system but do not exclude the system claimed in the instant application claim 15.  Thus, any system reading on ‘901 claim 1 would inherently read upon the instant application claim 15. 
Regarding claim 26, the method of ‘901 claim 8 is narrower than the system of the instant application claim 28 for similar reasons as the system of ‘901 claim 1 and the instant application claim 10, as set forth above.  
Regarding claims 14, 16-17 and 25, instant application claims 14, 16-17 and 25 repeat the limitations of ‘901 claims 4-7, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Harada US Patent Application Publication 2007/0070517, of record, in regards to a similar system.
Tanaka et al. US Patent Application Publication 2012/0026589, of record, in regards to a similar system. 
Izuhara et al. US Patent Application Publication 2015/0281588, of record, in regards to a similar system. 
Kanai US Patent Application Publication 2007/0206294, of record, in regards to a similar system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273.  The examiner can normally be reached on 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/George G. King/Primary Examiner, Art Unit 2872